OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative.
This action was not settled because the general release and the hold harmless agreement were never delivered to defendant, nor was the acceptance of the settlement offer otherwise communicated to defendant or its carrier (see White v Corlies, 46 NY 467, 469 [1871]).
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott and Rivera concur; Judge Abdus-Salaam taking no part.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and certified question answered in the affirmative, in a memorandum.